EXHIBIT 10.3 FIRST ADDENDUM TO SENIOR EXECUTIVE TERMINATION BENEFITS AGREEMENT THIS FIRST ADDENDUM TO SENIOR EXECUTIVE TERMINATION BENEFITS AGREEMENT (this “Addendum”) dated as of December 9, 2008 is made and entered into by and between Darling International Inc., a Delaware corporation (the “Company”), and John O. Muse (the “Executive”). W I T N E S S E T H: WHEREAS, the Company and the Executive entered into that certain Senior Executive Termination Benefits Agreement dated as of December 31, 2007 (the “Agreement”); and WHEREAS, the Agreement terminates on December 31, 2008; and WHEREAS, the Company and Executive desire to extend the term of the Agreement for an additional one year period, to increase the Termination Pay Amount provided for in the Agreement from one (1) times Executive’s annual base salary to one and one-half (1.5) times Executive’s annual base salary and to extend the period during which certain benefits may be paid to Executive; NOW, THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, and other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Executive do hereby agree to the following: A G R E E M E N T: 1.Amendment of Termination Date.The termination date set forth in Section 9 of the Agreement shall be extended by a period of one year so that the Agreement shall now terminate on December 31, 2009. 2.Amendment of Termination Pay Amount.Section 3(a) of the Agreement shall be amended and restated in its entirety so that it now reads as follows: Compensation.
